Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Saito (EP 3069607A1) appears to be the closest reference.  Saito discloses spinning reel 10 comprising: a reel body 12; a spool shaft 16 supported by the reel body; a spool 18 supported by the spool shaft; a rotor 20 rotatable around an axis of the spool shaft, and configured to wind fishing line around the spool; a handle shaft 54 extending in a direction intersecting the spool shaft and supported by the reel body so as to be rotatable in a reeling direction and a casting direction opposite to the reeling direction; a drive shaft 40 rotatable around an axis of the handle shaft; a rotational transmission mechanism 24 configured to transmit the rotation of the drive shaft to the rotor; a rotational control mechanism 26 disposed between the handle shaft and the drive shaft and only transmitting rotation of the handle shaft in the reeling direction to the drive shaft and not transmitting rotation of the rotor in the casting direction from the drive shaft to the handle shaft; and a brake 68.  Saito discloses details of the brake 68 in column 14, paragraphs [0045] to [0047].   The brake portion 68 does not contact the handle shaft 54 and the prior art does not provide any motivation to modify Saito to make the brake portion contact the handle. 
Therefore, claim 1 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a brake arranged to be in contact with the handle shaft and integrally rotatable with the drive shaft and configured to apply a braking force to the rotation of the handle shaft as set forth in lines 17-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Chan discloses a spinning reel with a torque limiting device. JP 2016-174593A5 is similar to EP 3069607A1 as mentioned above. Razak et al disclose a spinning reel having a drag mechanism. Kawabe et al disclose an anti-reverse mechanism for the rotor. Hirano et al disclose one-way brake for the drive shaft of the spinning reel. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/